Title: To Alexander Hamilton from Samuel Eddins, 13 December 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Sir, 
            Governors Island Fort Jay Decmr. 13th. 1799
          
          A Court Martial  has been held agreeable to the Orders of the Adjt. General, for the trial of such Military offenders, as might be brought before them. The proceedings of the Courts, I have inclosed.
          And as Capt. Ingersolls Corporal is hear waiting to take up Zachariah Fanater, I wish to Know whether he is to receive his  punishments at West Point or this place
          There is likewise a man belonging to Capt. Flemings Company on detachment, who has been tried by a Court Martial a Considerable time ago, and still remains in confinement at this place, I find on the Orderly Book that the sentence of the Court has been approved off by your Honor; the man has remained under Guard at this place near four Months,  since the Sentence of the Court has been approved of. 
          I have had some hint that a fourth Batalion will be aded this Session of Congress, to the Regiment I belong to. Therefore I hope my General will consider my Situation and the Rank that I bore last War, time of service and mention me to the Secretary of War, as a man from former services and Rank intitled to Command the Batalion I am Sir With respect Your Obedt. Huml. Servt
          
            Saml. Eddins Captain
            2nd. Regimt. & Arts & Engs. 
            Commanding
          
        